DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/255,354 filed on 12/22/2020.
As per the Preliminary Amendment filed on 12/22/2020, claims 1-10 were canceled; claims 11-20 have been added. Claims 11-20 have been examined and are pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. JP2018-125459, filed on 6/29/2018.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/10/2021 and 12/22/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Such claim limitation(s) are: “an acquisition unit that acquire”, “an authentication unit that makes authentication of the device”, “a control unit that starts provision of the service”, and “a consistency unit that confirms consistency” in claims 14-20. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 14-20, The limitations include “an acquisition unit that acquire”, “an authentication unit that makes authentication of the device”, “a control unit that starts provision of the service”, and “a consistency unit that confirms consistency” in claims 14-20.  The aforementioned claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No clear link or association between the structure and the function can be found in the specification. As a result, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 11, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalil et al. (US 2015/0334108; Hereinafter “Khalil”).
Regarding claim 11, Khalil teaches a service start method executed by a communication system, the service start method comprising: acquiring identification information or authentication information of a device, a customer, or a service (Khalil: Para. [0015], As shown, assume that the user scans the QR code using a mobile device identified as Mobile Device A. Assume that the mobile device provides the QR code (xyz123) and the mobile device identifier (Mobile Device A) to an authentication device. [QR Code = identification or authentication information]); 
making authentication of the device, the customer, or the service to succeed when the identification information or the authentication information has been acquired from a terminal or a line that is associated with the customer, a customer's location, or the service in advance (Khalil: Para. [0015], The authentication device may search a data structure to identify a global user identifier (User A) associated with the mobile device identifier (Mobile Device A), and to identify a transaction identifier (TID 1) and a third party device identifier (TPD A) associated with the QR code. As shown, the authentication device may provide the global user identifier (User A) and the transaction identifier (TID 1) to the third party device identified by the third party device identifier (TPD A). Para. [0016]); and 
starting provision of the service for the device or the customer for which the authentication has succeeded (Khalil: Para. [0016], As shown in FIG. 1B, the third party device may search a data structure to identify a local user profile (Mike) associated with the global user identifier (User A), and to identify a session identifier (SessionAAA) associated with the transaction identifier (TID 1). The third party device may permit the client device, associated with SessionAAA, to access the third party service, and may use the local user profile to provide the service (e.g., to identify user preferences associated with the website). In this way, the user may securely access protected resources without using a username or a password.).
Regarding claim 14, Claim 14 is rejected under similar rational as claim 11.
Regarding claim 17, Khalil teaches the communication system according to claim 14, further comprising an associating unit that executes association of the device, the customer, or the service with the identification information or the authentication information, wherein the authentication unit makes the authentication of the device, the customer, or the service to succeed in accordance with the identification information or the authentication information for which the association has been executed (Khalil: Para. [0015], Assume that the mobile device provides the QR code (xyz123) and the mobile device identifier (Mobile Device A) to an authentication device. The authentication device may search a data structure to identify a global user identifier (User A) associated with the mobile device identifier (Mobile Device A), and to identify a transaction identifier (TID 1) and a third party device identifier (TPD A) associated with the QR code. As shown, the authentication device may provide the global user identifier (User A) and the transaction identifier (TID 1) to the third party device identified by the third party device identifier (TPD A). Para. [0016], As shown in FIG. 1B, the third party device may search a data structure to identify a local user profile (Mike) associated with the global user identifier (User A), and to identify a session identifier (SessionAAA) associated with the transaction identifier (TID 1). The third party device may permit the client device, associated with SessionAAA, to access the third party service, and may use the local user profile to provide the service (e.g., to identify user preferences associated with the website). In this way, the user may securely access protected resources without using a username or a password.).
Regarding claim 18, Khalil teaches the communication system according to claim 17, further comprising a consistency unit that confirms consistency between the identification information or the authentication information associated before acquisition in the acquisition unit and the identification information or the authentication information associated after the acquisition in the acquisition unit (Khalil: Para. [0015], Assume that the mobile device provides the QR code (xyz123) and the mobile device identifier (Mobile Device A) to an authentication device. The authentication device may search a data structure to identify a global user identifier (User A) associated with the mobile device identifier (Mobile Device A), and to identify a transaction identifier (TID 1) and a third party device identifier (TPD A) associated with the QR code. As shown, the authentication device may provide the global user identifier (User A) and the transaction identifier (TID 1) to the third party device identified by the third party device identifier (TPD A). [0044]-[0045], Para. [0052], As shown in FIG. 5D, and by reference number 545, authentication device 220 may verify the identity of the user, as described above with respect to FIGS. 5A-5C.), 
wherein the authentication unit makes the authentication of the device, the customer, or the service to succeed in accordance with a confirmation result of the consistency (Khalil: Para. [0016], As shown in FIG. 1B, the third party device may search a data structure to identify a local user profile (Mike) associated with the global user identifier (User A), and to identify a session identifier (SessionAAA) associated with the transaction identifier (TID 1). The third party device may permit the client device, associated with SessionAAA, to access the third party service, and may use the local user profile to provide the service (e.g., to identify user preferences associated with the website). Para. [0052], Once authentication device 220 has verified the user's identity, authentication device 220 and mobile device 210 (e.g., with an MTN of 555-555-5555) may exchange public keys that correspond to private keys stored by each device, as shown by reference number 550. Para. [0040]).
Regarding claim 19, Khalil teaches the communication system according to claim 14, wherein the authentication unit notifies the terminal or the line that the authentication of the device, the customer, or the service has been attempted (Khalil: Para. [0061], If the request cannot be validated, then authentication device 220 may ignore the request, may send a notification regarding the request (e.g., to an email address associated with a global authentication service administrator), or the like.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (US 2015/0334108; Hereinafter “Khalil”) in view of Kaditz et al. (US 10,686,781; Hereinafter “Kaditz”).
Regarding claim 12, Khalil teaches the service start method according to claim 11, wherein in the making authentication to succeed, the authentication of the device, the customer, or the service is made to succeed when the identification information or the authentication information together with information that is associated with the customer or the customer's location in advance have been acquired, or the identification information or the authentication information has been acquired from the terminal or the line that is associated with the customer, the customer's location, or the service in advance (Khalil: Para. [0015], The authentication device may search a data structure to identify a global user identifier (User A) associated with the mobile device identifier (Mobile Device A), and to identify a transaction identifier (TID 1) and a third party device identifier (TPD A) associated with the QR code. [database populated with identification information or authentication information associated with user identifiers, mobile device identifiers, and transaction identifiers in advance to perform lookup]), and 
Khalil does not explicitly teach the identification information or the authentication information acquired together with the information that is associated in advance or the identification information or the authentication information acquired from the terminal or 
In an analogous art, Kaditz teaches the identification information or the authentication information acquired together with the information that is associated in advance or the identification information or the authentication information acquired from the terminal or the line is included in information of a predetermined range including a plurality of elements (Kaditz: Col. 10, Lines 32-67, In an embodiment, the verification code can be a randomly generated alphanumeric string that can be a length that provides a high level of security. Longer character strings can provide additional security because it can be difficult to fraudulently reproduce longer random codes. In an embodiment, the verification code can be at least 5 characters long. However, in the illustrated example, the verification code is 10 characters long. [predetermined range may include string length of at least 5 characters long]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kaditz with the system and method of Khalil to include teaches the identification information or the authentication information acquired together with the information that is associated in advance or the identification information or the authentication information acquired from the terminal or the line is included in information of a predetermined range including a plurality of elements because this functionality provides enhanced security to prevent possible fraud through the use of codes with predetermined ranges (Kaditz: Col. 10, Lines 32-67). 
Regarding claim 15, claim 15 is rejected under similar rational as claim 12.

Claim(s) 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (US 2015/0334108; Hereinafter “Khalil”) in view of Rome et al. (US 2019/0243955; Hereinafter “Rome”).
Regarding claim 13, Khalil teaches the service start method according to claim 11. Khalil does not explicitly teach wherein in the making authentication to succeed, 
In an analogous art, Rome teaches teach wherein in the making authentication to succeed, position information of the customer, the device, or the terminal is acquired within a predetermined time for acquiring the position information from a time when the terminal or the line transmitted the identification information or the authentication information, and in the starting the provision, the service is started when the position information indicates a position within a predetermined range (Rome: Para. [0149], QR code lifecycle (availability) can be bounded by geofencing or elapsed time or usage count).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rome with the system and method of Khalil to include wherein in the making authentication to succeed, position information of the customer, the device, or the terminal is acquired within a predetermined time for acquiring the position information from a time when the terminal or the line transmitted the identification information or the authentication information, and in the starting the provision, the service is started when the position information indicates a position within a predetermined range because this functionality provides for user authentication utilizing QR codes that store user information an enable authentication without a user’s gestures being seen (Rome: Para. [0108]). 
Regarding claim 16, claim 16 is rejected under similar rational as claim 13.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (US 2015/0334108; Hereinafter “Khalil”) in view of Moiyallah, Jr. et al. (US 2018/0103341; Hereinafter “Moiyallah”).
Regarding claim 20, Khalil teaches the communication system according to claim 14. Khalil does not explicitly teach wherein the authentication unit makes authentication of relocation of the device, the customer, or the service to succeed when the identification information or the authentication information together with information that is associated with a customer's location different from the customer's location in advance have been acquired, or when the identification information or the authentication information has been acquired from a terminal or a line that is associated with the customer in advance, from a terminal or a line that is associated with the customer's location in advance, or from a terminal or a line that is associated with the customer's location different from the customer's location in advance.  
In an analogous art Moiyallah teaches wherein the authentication unit makes authentication of relocation of the device, the customer, or the service to succeed when the identification information or the authentication information together with information that is associated with a customer's location different from the customer's location in advance have been acquired, or when the identification information or the authentication information has been acquired from a terminal or a line that is associated with the customer in advance, from a terminal or a line that is associated with the customer's location in advance, or from a terminal or a line that is associated with the customer's location different from the customer's location in advance (Moiyallah: Para. [0093], The authentication locations stored by the system may change or vary over time, either based on time of day, day of the week, and/or day of the year restrictions, or based on travel scenarios of the user. For example, if the user has travelled away from the user's authentication locations, and cannot easily proceed to these locations, the user may be able to input one or more temporary or alternative authentication locations in the region where the user has travelled to. For example, the user may input an address or GPS coordinates of a hotel that the user is staying in as the temporary authentication location, and may be associated with a length of time and/or a time of day that the temporary authentication location is to be considered valid. Para. [0030]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Moiyallah with the system and method of Khalil to include wherein the authentication unit makes  because this functionality provides improved confidence in the identity of the user accessing an electronic device (Moiyallah: Para. [0025]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2019/0043281 by Aman.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571) 272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437